United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1774
Issued: December 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 2, 2016 appellant, through counsel, filed a timely appeal of an August 2,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The case record provided to the Board includes evidence received after OWCP issued its August 2, 2016
decision. The Board is precluded from considering evidence that was not in the case record at the time OWCP
rendered its final decision. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish an injury due to the
accepted February 2, 2016 employment incident.
FACTUAL HISTORY
On February 2, 2016 appellant, a 57-year-old mail handler, filed a traumatic injury claim
(Form CA-1) for a left shoulder injury that allegedly occurred that morning while shaking a
postal container (postcon) loose from another postcon. He reported feeling his left shoulder pop
or tear. Appellant stopped working the following day. He did not submit any medical evidence
with his Form CA-1.
By letter dated February 16, 2016, OWCP advised appellant that it required medical
evidence to determine whether he was eligible for FECA benefits. It afforded him 30 days to
submit a comprehensive medical report from his treating physician.
OWCP subsequently received a February 2, 2016 report from Dr. Robin Mackoff, a
family practitioner, who advised that appellant had been experiencing left shoulder pain for two
months. Dr. Mackoff noted that appellant aggravated his left shoulder pain after shaking a
container earlier that day. She reported that the pain was intermittent and worsened with
movement. Dr. Mackoff also noted that appellant’s left shoulder x-ray revealed no acute fracture
or dislocations. She also provided a February 2, 2016 duty status report (Form CA-17) noting
that appellant was currently unable to work.
Appellant also submitted a February 11, 2016 report from Dr. David J. Weissberg, a
Board-certified orthopedic surgeon. Dr. Weissberg advised that appellant was experiencing left
shoulder pain which he attributed to the alleged February 2, 2016 work injury. He reported that
appellant injured his shoulder while shaking apart heavy equipment. Appellant described the
pain as constant, severe, sharp, and worsening. Dr. Weissberg reported that appellant had missed
two weeks of work and noted that he underwent x-rays and ultrasound of the left shoulder. The
results of the x-ray showed an abnormal sclerosis and the ultrasound revealed a partial left biceps
tear. Dr. Weissberg administered a corticosteroid injection to the left shoulder and advised that
appellant sustained a left shoulder injury at work which occurred when he was shaking a rolling
container. He noted that appellant’s complaints and the objective findings were consistent with
his history of the injury/illness. Dr. Weissberg opined that appellant was totally disabled due to
the work injury and recommended that he undergo a magnetic resonance imaging (MRI) scan of
the left shoulder. He also prescribed a course of physical therapy.
In a February 25, 2016 report, Dr. Weissberg essentially reiterated his previous findings
and conclusions.
OWCP received additional duty status reports (Form CA-17) from Dr. Weissberg dated
February 11 and 25, 2016 as well as physical therapy treatment records from February 29, 2016.
A March 4, 2016 left shoulder MRI scan reviewed by Dr. Alex Rosioreanu, a Boardcertified diagnostic radiologist, revealed a massive, full-thickness rotator cuff tear of the

2

supraspinatus and infraspinatus tendons, subscapularis tendinosis with partial-thickness articular
sided tearing, tendinosis of the long head of the biceps tendon, degeneration of the
acromioclavicular and glenohumeral joints, and posterior subluxation of the humeral head at the
glenohumeral joint.
Dr. Weissberg provided March 10, 2016 progress notes and a corresponding duty status
report (Form CA-17). He noted the results of appellant’s recent left shoulder MRI scan.
Dr. Weissberg attributed appellant’s left upper extremity condition to the February 2, 2016
employment injury.
By decision dated March 22, 2016, OWCP denied appellant’s claim based on failure to
establish causal relationship. It indicated that the medical evidence failed to adequately explain
how the February 2, 2016 employment incident either directly caused or aggravated appellant’s
diagnosed left shoulder rotator cuff tear and left biceps partial tear.
In a March 4, 2016 report, received by OWCP on March 25, 2016, Dr. Robert Drazic,
Board-certified in orthopedic surgery, advised that appellant had sustained a work-related left
shoulder injury on February 2, 2016 which occurred while trying to pull out a mail container
which was stuck inside another container. He reported that appellant was experiencing difficulty
raising his left arm over his head and placing it behind his back. Dr. Drazic also noted that
appellant denied having any prior injuries and advised that he was awaiting the results of the left
shoulder x-ray tests. He reported that appellant was currently totally disabled.
In a March 17, 2016 report, received by OWCP on March 30, 2016, Dr. Weissberg
advised that appellant continued to experience severe pain in his left shoulder and was
considering having arthroscopic surgery to repair the damaged left rotator cuff. He maintained
appellant’s total disability status. Dr. Weissberg also provided similar progress notes dated
March 31, 2016.
In an April 18, 2016 report, Dr. Weissberg reiterated that appellant continued to
experience severe left shoulder pain which was attributable to the February 2, 2016 work
incident. He advised that appellant sustained a prior injury to his left shoulder in 2013 in which
he incurred a partial tear to his left supraspinatus tendon, as noted in a June 6, 2013 MRI scan.4
Dr. Weissberg advised that this injury was treated conservatively with physical therapy and antiinflammatory medication, with good results. He noted that, following the February 2, 2016 work
incident, appellant underwent another MRI scan which showed a massive, complete left rotator
cuff tear, full-thickness tear of both supraspinatus and infraspinatus muscles, as well as
tendinosis of the subscapularis and biceps tendons. Dr. Weissberg opined that these findings
were directly related to the February 2, 2016 work incident. He recommended that appellant
undergo arthroscopic repair of his left rotator cuff tear.
On May 4, 2016 appellant, through counsel, requested reconsideration of the March 22,
2016 decision.

4

Appellant also submitted a radiologist’s report regarding the June 6, 2013 left shoulder MRI scan.

3

In reports dated May 13, 27, and June 10, 2016, Dr. Weissberg essentially reiterated his
previous findings and conclusions.
In a June 21, 2016 report, Dr. Weissberg reiterated that appellant had a full-thickness tear
of his left rotator cuff and that he required arthroscopic surgery. He advised that appellant’s
condition was causally related to the February 2, 2016 work incident and that he was awaiting
authorization from OWCP prior to scheduling the proposed surgery. Dr. Weissberg noted that
appellant had an increased risk of long-term disability in his left shoulder because of the lapse in
time since the February 2, 2016 work incident, and because the torn rotator cuff had not been
surgically repaired.
By decision dated August 2, 2016, OWCP denied modification of the March 22, 2016
decision. It found that the evidence appellant presented was insufficient to establish that his
diagnosed left upper extremity conditions were related to the accepted February 2, 2016 work
injury.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a
personal injury.7 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.8
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.9
5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
8

Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

4

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.10
ANALYSIS
OWCP accepted that the February 2, 2016 employment incident occurred as alleged and
that appellant received a contemporaneous medical diagnosis with respect to his left upper
extremity. However, it denied appellant’s traumatic injury claim because the medical evidence
of record was insufficient to establish a causal relationship between the diagnosed condition and
the accepted employment incident. The Board finds that appellant has failed to meet his burden
of proof to establish causal relationship.
Appellant submitted reports from Drs. Mackoff, Weissberg, and Drazic. While these
reports noted complaints of left shoulder pain which they generally attributed to the February 2,
2016 work incident, they did not contain a probative, rationalized opinion as to whether the
February 2, 2016 work incident caused or contributed to appellant’s left upper extremity
condition. Dr. Mackoff noted in her February 2, 2016 report that appellant had been
experiencing left shoulder pain for two months and further noted severe left shoulder pain after
shaking a container earlier that day. She advised that left shoulder x-rays taken that day showed
no acute fracture or dislocations.
In his February 11, 2016 report, Dr. Weissberg noted that appellant was experiencing
severe left shoulder pain which he attributed to the February 2, 2016 work incident. He reported
that x-ray testing demonstrated an abnormal sclerosis and that an ultrasound of the left shoulder
showed a partial left biceps tear. Dr. Weissberg opined that appellant’s complaints and the
objective findings were consistent with his history of injury. He scheduled a left shoulder MRI
scan and prescribed physical therapy.
In subsequent reports, Dr. Weissberg advised that appellant continued to experience
severe pain in his left shoulder which was attributable to the February 2, 2016 work incident. He
opined that appellant required arthroscopic surgery to repair the left rotator cuff. Dr. Weissberg
advised in his April 18, 2016 report that appellant had a prior injury to the left shoulder in 2013
in which he had incurred a partial tear to his left supraspinatus tendon, as noted in a June 6, 2013
MRI scan. He advised that the March 4, 2016 MRI scan showed a massive, complete left rotator
cuff tear, full-thickness tear of both supraspinatus and infraspinatus muscles, as well as
tendinosis of the subscapularis and biceps tendons. Dr. Weissberg opined that these findings
were directly related to the February 2, 2016 work incident. Dr. Drazic advised in his March 4,
2016 report that appellant had sustained a work-related left shoulder injury on February 2, 2016
which occurred while trying to pull out a mail container which was stuck inside another
container. Appellant reported experiencing difficulty raising his left arm over his head and
placing it behind his back. Dr. Drazic advised that appellant was totally disabled and that he
denied having any prior injuries.
10

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).

5

These reports failed to sufficiently explain how he would have sustained a left
biceps/shoulder injury trying to remove a mail container stuck inside another container. The
weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested, and the medical rationale
expressed in support of stated conclusions.11 Dr. Weissberg presented a diagnosis of appellant’s
left shoulder condition and generally asserted that the condition resulted from the February 2,
2016 work incident in which he removed a mail container from another container. However, he
did not adequately address how this condition was causally related to the February 2, 2016 work
incident or how the incident might have aggravated a preexisting left shoulder condition.12
In his March 4, 2016 MRI scan report, Dr. Rosioreanu diagnosed a massive rotator cuff
tendon tear, comprising of complete full-thickness tears of the supraspinatus and infraspinatus
tendons; subscapularis tendinosis with partial-thickness articular sided tearing; tendinosis of the
long iced of the biceps tendon; degeneration of the acromioclavicular and glenohumeral joints;
and posterior subluxation of the humeral head at the glenohumeral joint. Diagnostic test reports,
however, do not discuss the cause of the diagnosed conditions and are therefore of limited
probative value regarding causal relationship.13
Drs. Mackoff, Weissberg, and Drazic fails to explain how he could have sustained a left
shoulder injury while removing a mail container from another container on February 2, 2016.
There is insufficient rationalized evidence in the record that appellant’s left shoulder condition
was related to the accepted work incident. Therefore, their reports failed to demonstrate a causal
connection between appellant’s February 2, 2016 work incident and his claimed left shoulder
injury.14
On appeal counsel argues that Dr. Weissberg’s reports and the 2013 MRI scan indicate
that appellant had a prior left shoulder injury of partial tear of the left supraspinatus tendon in
2013, which was aggravated by the February 2, 2016 work incident. He argues that this resulted
in the full-thickness left rotator cuff tear shown by the March 4, 2016 MRI scan. Counsel also
notes that Dr. Weissberg opined that appellant’s moving heavy containers on February 2, 2016
aggravated the preexisting left shoulder condition, resulting in a personal injury. However, as
discussed above, Dr. Weissberg failed to submit a probative, rationalized medical opinion
explaining how appellant could have sustained a left shoulder injury or aggravated a preexisting
left shoulder condition while removing a stuck mail container on February 2, 2016. There is
insufficient rationalized evidence in the record that appellant’s left shoulder injury was work
related. The Board further notes that Dr. Mackoff advised in her February 2, 2016 report that
appellant’s left shoulder pain was already present for two months, and that Dr. Drazic reported
on March 4, 2016 that appellant denied having any prior injuries.
11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

See Victor J. Woodhams, supra note 7.

13

L.B., Docket No. 16-0486 (issued June 28, 2016).

14

See supra note 7.

6

OWCP advised appellant of the evidence required to establish his claim. However,
appellant failed to submit such evidence. He failed to provide a medical opinion which
described or explained the process through which the February 2, 2016 employment incident
would have caused the claimed injury. Accordingly, appellant failed to establish that his claimed
left upper extremity condition was due to the employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish an injury due to the accepted
February 2, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 2, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

